Exhibit 10.4 LEASE BY AND BETWEEN REXAHN PHARMACEUTICALS, INC. and THE REALTY ASSOCIATES FUND V, L.P. of 15245 Shady Grove Road Rockville, Maryland 20850 dated June 5, 2009 TABLE OF CONTENTS page 1. Basic Lease Provisions. 1 2. Premises. 3 Lease of Premises and Definition of Project. 3 Calculation of Size of Building and Premises. 3 Common Areas-Defined. 3 3. Term. 3 Term and Commencement Date. 3 Delay in Possession. 3 Delays Caused by Tenant. 3 Tender of Possession. 3 Early Possession. 3 4. Rent. 3 Base Rent. 3 Operating Expense Increases. 3 Base Rent Increase. 5 5. Security Deposit. 5 6. Use. 5 Use. 5 Compliance with Law. 5 Condition of Premises. 5 7. Maintenance, Repairs and Alterations. 6 Landlord's Obligations. 6 Tenant's Obligations. 6 Alterations and Additions. 6 Failure of Tenant to Remove Property. 7 8. Insurance. 7 Insurance-Tenant. 7 Insurance-Landlord. 7 Insurance Policies. 7 Waiver of Subrogation. 8 Coverage. 8 9. Damage or Destruction. 8 Effect of Damage or Destruction. 8 Definition of Material Damage. 8 Abatement of Rent. 8 Tenant's Acts. 8 Tenant's Property. 8 Waiver. 8 Real and Personal Property Taxes. 8 Payment of Taxes. 8 Definition of "Real Property Tax." 9 Personal Property Taxes. 9 Reassessments. 9 Utilities. 10 Services Provided by Landlord. 10 Occupant Density. 10 Hours of Service. 10 Excess Usage by Tenant. 10 Interruptions. 10 Assignment and Subletting. 10 Landlord's Consent Required. 10 Leveraged Buy-Out. 10 Standard For Approval. 10 Additional Terms and Conditions. 10 Additional Terms and Conditions Applicable to Subletting. 11 Transfer Premium from Assignment or Subletting. 11 Landlord's Option to Recapture Space. 11 Landlord's Expenses. 12 i TABLE OF CONTENTS (Continued) Default; Remedies. 12 Default by Tenant. 12 Remedies. 12 Default by Landlord. 13 Late Charges. 13 Interest on Past-due Obligations. 13 Payment of Rent and Security Deposit After Default. 13 Landlord's Right to Cure Default; Payments by Tenant. 14 Condemnation. 14 Vehicle Parking. 14 Use of Parking Facilities. 14 Parking Charges. 14 Broker's Fee. 14 Estoppel Certificate. 14 Delivery of Certificate. 14 Failure to Deliver Certificate. 14 Landlord's Liability. 14 Indemnity. 15 Exemption of Landlord from Liability. 15 Hazardous Material. 15 Definition and Consent. 15 Duty to Inform Landlord. 15 Inspection; Compliance. 15 Medical Waste. 16 Disposal of Medical Waste. 16 Duty to Inform Landlord. 16 Inspection; Compliance. 16 Tenant Improvements. 16 Subordination. 16 Effect of Subordination. 16 Execution of Documents. 16 Options. 16 Definition. 16 Options Personal. 16 Multiple Options. 17 Effect of Default on Options. 17 Limitations on Options. 17 Notice of Exercise of Option. 17 Landlord Reservations. 17 Changes to Project. 17 Substitution of Other Premises. 17 Holding Over. 17 Landlord's Access. 17 Access. 17 Keys. 18 Security Measures. 18 Easements. 18 ii TABLE OF CONTENTS (Continued) Transportation Management. 18 Severability. 18 Time of Essence. 18 Definition of Additional Rent. 18 Incorporation of Prior Agreements. 18 Amendments. 18 Notices. 18 Waivers. 18 Covenants. 18 Binding Effect; Choice of Law. 19 Attorneys' Fees. 19 Auctions. 19 Signs. 19 Merger. 19 Quiet Possession. 19 Authority. 19 Conflict. 19 Multiple Parties. 19 Interpretation. 19 Prohibition Against Recording. 19 Relationship of Parties. 19 Rules and Regulations. 19 Right to Lease. 19 Security Interest. 19 Security for Performance of Tenant's Obligations. 20 Financial Statements. 20 Attachments. 20 Confidentiality. 20 Effect of Force Majeure Events. 20 OFAC Certification. 20 WAIVER OF JURY TRIAL. 20 ADDENDUM Add-1 EXHIBIT A A-1 EXHIBIT B B-1 iii TABLE OF CONTENTS (Continued) EXHIBIT C C-1 EXHIBIT D D-1 SCHEDULE 1 Sch 1-1 SCHEDULE 1-A Sch 1-A-1 iv 15 ROCKVILLE, MARYLAND STANDARD OFFICE LEASE 1.Basic Lease Provisions. Parties:This Lease, dated for reference purposes only June 5, 2009, is made by and between THE REALTY ASSOCIATES FUND V, L.P., a Delaware limited partnership, ("Landlord") and REXAHN PHARMACEUTICALS, INC., a Delaware corporation ("Tenant"). Premises:Suite Number 455, as shown on Exhibit "A" attached hereto (the "Premises"). Rentable Area of Premises:5,466 rentable square feet. Building Address:15245 Shady Grove Road, Rockville, Maryland 20850. Use:General office use, subject to the requirements and limitations contained in Section 6.­ Term:Five (5) years. Commencement Date:June 29, 2009. Base Rent:$6,377.00 per month. Base Rent Paid Upon Execution:$6,377.00 for the first month of the Term for which Rent is due. Security Deposit:$100,000.00See Addendum Paragraph 2 Tenant's Share:2.99%. Base Year:The calendar year 2009. Number of Parking Spaces:Reserved: N/AUnreserved: 18. Parking Rates Per Space:Reserved: $N/AUnreserved: $0.00 Real Estate Broker: Landlord: McShea & Company, Inc. Tenant: Studley, Inc. Attachments to Lease:Addendum; Exhibit A - "Premises", Exhibit B - "Verification Letter", Exhibit C - "Rules and Regulations", Exhibit D – “Form of Letter of Credit”, Schedule 1 - "Work Letter Agreement”, Schedule 1-A – “Space Plan”. Address for Notices: Landlord: The Realty Associates Fund V, L.P. c/o McShea & Company, Inc. 100 Lakeforest Boulevard
